Citation Nr: 1624866	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  11-13 766	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD). 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

P. Gibbs, Associate Counsel
INTRODUCTION

The appellant is a Veteran who had active service from May 1966 to April 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  In December 2013 a videoconference hearing was held before the undersigned; a transcript is associated with the record.  An August 2014 Board decision reopened both claims and remanded them for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On review of the record, the Board finds that the medical opinions provided in response to rendered are not fully responsive to the questions posed in the August 2014 remand and therefore, are inadequate for adjudicating the claims.   

Specifically, regarding .the low back disability it was noted that a preservice back injury was noted on service entrance; that various diagnoses of back pathology or disability were noted in service; and that there were conflicting opinions as to whether any current back disability was incurred or aggravated in service.  The Board outlined the applicable legal presumptions of soundness on entry in service and aggravation and posed a number of questions to the examiner regarding the diagnoses and etiology (whether incurred or aggravated in service) of the Veteran's back disabilities, to include identifying each chronic low back disability found; and indicating regarding each whether it was a disease, an injury residual, or a congenital or developmental defect (and if so whether it had pathology superimposed during service).  It was instructed that the explanation of rationale for the responses was include comment on the Veteran's treatment for back complaints in service; his reports of continuous/recurring symptoms since service; and the February 2014 opinion by Dr. Flynn (expressing, with rationale provided, agreement or disagreement with that opinion).  

On the October 2014 examination conducted pursuant to the Board's remand the examiner (a C&P examiner who provided opinions on both the orthopedic and the respiratory disabilities) did not discuss the diagnosis of lumbago (which the examiner listed as a diagnosis shown), and while noting that a pre-service L-2 would not have resulted in disc pathology above and below that level did not opine whether any current back disability was incurred or aggravated in service (as such would be speculative given postservice events).  As the opinion offered was not responsive to remand instructions, a remand for corrective action (another examination to secure an adequate medical advisory opinion in this matter is necessary. See Stegall v. West, 11 Vet. App. 268 (1998).  .

Furthermore, regarding the claim of service connection for a respiratory disability, the opinion offered by the examiner is conclusory in stating that "the toxins that are affecting his lungs are those from tobacco and residuals from his smoking".  It does not identify the pathology/clinical findings that support that conclusion.  Notably, that the Veteran's diagnosed respiratory disability may be attributed to his use of tobacco does not preclude that exposure to environmental hazards such as working at a rock quarry or with asphalt may have also been a factor in developing his respiratory disability.  This opinion likewise is not responsive to the Board's remand instructions, and another examination to secure a medical opinion that adequately addresses the Veteran's stated theory of entitlement is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for the Veteran to be examined by an orthopedist to determine the nature and likely etiology of his current low back disability.  Based on a review of the record (and noting that the Veteran had a back injury prior to enlistment, sought treatment for back complaints during service, and reports of continuity of complaints thereafter), the examiner should provide an opinion that responds to the following:

(a)  Please identify (by diagnosis) any/each chronic low back disability found.  Regarding each current back disability entity diagnosed please indicate whether such is a disease, residual pathology from an injury, or is in the nature of a congenital or developmental abnormality/ a defect.  If a diagnosis identified in the record (e.g. lumbago) is not currently found, please provide explanation why that is so  Please also indicate (based on the factual evidence of record, and citing to supporting factual data) when each diagnosed back disability entity was first manifested.  

(b)  Please identify the likely etiology of each low back disability entity diagnosed.  Specifically, is it at least as likely as not (a 50 percent or better probability) that such was incurred in, or aggravated by (increased in severity beyond natural progression during) the Veteran's active service.

(c)  If a congenital or developmental back abnormality (defect) is diagnosed, please indicate whether acquired pathology was superimposed on such during service.  If so, please identify the pathology.

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.  The explanation must include comment on the fact that despite notation of a preservice injury the Veteran was accepted for service (and deployed to Vietnam, suggesting that nothing pre-existing service was considered disqualifying); that he received treatment for back complaints in service (and the diagnoses noted in service); the Veteran's reports of continuous/recurring symptoms since service; and the February 2014 opinion by Dr. Flynn (expressing, with rationale provided, agreement or disagreement with that opinion).

2.  The AOJ should also arrange for the Veteran to be examined by a pulmonologist to determine the nature and likely etiology of any respiratory disability.  The examiner must review the Veteran's record.  Any indicated studies should be completed.  Based on review of the record and examination of the Veteran the examiner should provide opinions that respond to the following:  

(a) Please identify by diagnosis each chronic respiratory disability found or shown by the record.

(b) Please identify the likely etiology of each respiratory disability entity diagnosed.  Specifically, is it at least as likely as not (a 50 % or better probability) that the disability is related to his service, to include as due to his occupational duties working in a quarry and with asphalt? 
 
The examiner must explain the rationale for all opinions, citing to supporting clinical data and/or medical literature, as appropriate.   If any respiratory disability is determined to be unrelated to service, please identify the etiology considered more likely, citing to the factual data that support the conclusion.   The rationale should also include discussion regarding the respiratory complaints noted in service and consideration of the Veteran's reports of his postservice respiratory disability picture.

3.  The AOJ should then review the record and readjudicate the Veteran's claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).   These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2015).

